BRITT, Judge.
First, defendant contends the search of the apartment and basement without a search warrant was illegal and that the court erred in admitting the evidence obtained pursuant to the search. We find no merit in this contention.
It is settled that the Fourth Amendment to the Federal Constitution and Art. 1, Sec. 19, of our State Constitution guarantee that, in ordinary circumstances, even the strong arm of the law cannot invade a home except under authority of a search warrant issued in accordance with statutory provisions, and evidence obtained by an illegal search without a search warrant is inadmissible. State v. Robbins, 275 N.C. 537, 169 S.E. 2d 858 (1969), and authorities therein cited. The case at bar, however, does not come within the ambit of the stated rules and we will not attempt to set forth all of the reasons why this is true.
Defendant’s challenge applies primarily to the search of the basement and not of the apartment. The evidence showed without question that any lease which Paschal and defendant had did not cover the basement. At most, they had permission, along with lessees of the other apartments, to store boxes in the basement, but control of the basement was vested in the landlord who not only consented to, but participated in, its search. The question then narrows to whether Mr. Sweet had authority to provide police entrance to the basement via the hallway of the apartment. We hold that he did. In addition to the fact that the apartment had been vacated, the lease expressly gave Mr. Sweet the right to enter the apartment and *75Ms lawful entry gave him the right to permit the police to pass through the front door and hallway of the apartment in order to reach the basement. United States v. Matlock, 415 U.S. 164, 39 L.Ed. 2d 242, 94 S.Ct. 988 (1974). See, e.g., United States v. Mojica, 442 F. 2d 920 (2d Cir. 1971).
Next, defendant contends the court erred in denying his motion for nonsuit. This contention has no merit. When the evidence is considered in the light most favorable to the State, .and the State is given the benefit of reasonable inferences therefrom, as we are required to do, we think it is sufficient to survive the motion for nonsuit. See 2 Strong, N. C. Index 2d, Criminal Law, § 104. While there were discrepancies in the •evidence, i.e., the testimony of Mr. Killian that he saw two men and the testimony of Mr. Sotomayor that he saw only ■one, this presented a question of fact for the jury to resolve; it did not warrant nonsuit. State v. Mabry, 269 N.C. 293, 152 S.E. 2d 112 (1967).
We hold that defendant received a fair trial, free from prejudicial error.
No error.
Chief Judge Brock and Judge Morris concur.